DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 21-34, and 41-46 are pending and allowed in the application


Allowable Subject Matter

Claims 21-34, and 41-46 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to the 101 rejections the Examiner notes that the claim recites the combination of additional elements of an analysis toolkit that provides an analysis of an organization that includes the detection of the trigger that automatically operates a second assessment tool that further automatically analyzes the data to provide a recommendation based on the operation of the assessment tools. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically determining and initiating subsequent assessment tools to provide the eligible because it is not directed to the recited judicial exception. 


Additionally, with respect to 103 prior art examination the Examiner finds the Applicant's arguments filed on 12 January 2022 (pages 13-14 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 21-34, and 41-46 are allowable over the prior art of record.  Specifically: while Al-Zuhair, Miller, Prakash, Basavapatna, and Lahti are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

detect a trigger to operate a second assessment tool, of the plurality of assessment tools, based on a result of operating a first assessment tool.
operate the plurality of assessment tools to analyze the organization and identify a recommendation relating to the organization; instruct a client device to provide a user interface.
 provide, via the user interface, information identifying the recommendation based on operating the plurality of assessment tools.

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.



	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guheen et al. (U.S. Patent 7,165,041 B1) discloses a web-based architecture sales tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/sss/
Patent Examiner AU 3623b
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623